DILLARD, Judge,
concurring in part and dissenting in part.
I concur in judgment only as to Division 1 because I do not agree with all that is said by the majority in that particular division of the opinion. And for the reasons that follow, I respectfully dissent as to Division 2 because the trial court did not err in granting summary judgment to Stonewall.
As noted by the majority, Plantation failed to notify Stonewall of its potential liability for over two years and its sole excuse for this lengthy delay is that it was unaware that the insurance policy existed until 2010, when the policy was discovered among other documents provided by its former attorneys. Suffice it to say, this excuse is a nonstarter. Indeed, Georgia courts have long held that mere ignorance of the existence of an insurance policy or its terms does not excuse an insured from complying with a timely notice provision.18 *316And this makes perfect sense because holding otherwise would mean that any insured could be excused from complying with the terms of an insurance policy merely by claiming (or feigning) ignorance of the policy’s existence or its terms. It is eminently reasonable, then, for an insurance company to presume that an insured is aware of the insurance policy’s existence as well as its terms.
Nevertheless, the majority holds that, even though Plantation’s 26-month delay in providing notice to Stonewall of its potential liability was unreasonable and unjustifiable as a matter of law, Plantation may still be excused for its complete failure to comply with the timely notice provision because it was not an express condition precedent to coverage and Stonewall has not shown that it was prejudiced. I respectfully disagree.
Assuming, arguendo, that (1) the policy’s timely notice provision is not an express condition precedent to coverage19 and (2) the law actually requires Stonewall to demonstrate that it was prejudiced by Plantation’s failure to comply with this provision, it is ultimately of no consequence because Stonewall has easily shown that it was in fact prejudiced. It simply strains credulity to suggest, as the majority does, that Stonewall’s “bare assertion” that it was deprived of the opportunity to timely investigate Plantation’s claim is insufficient to show prejudice, while at the same time acknowledging that the ability to investigate claims in a timely manner is the very purpose of a timely notice provision.20 To the contrary, an insured’s failure to provide its insurer with timely notice of the insurer’s potential *317liability under the policy will, in many cases, prejudice the insurer’s rights under the policy.21 This is especially true in this case, where Plantation failed to notify Stonewall of its potential liability under the policy for over two years — which, in my view, is inherently prejudicial. Moreover, as Stonewall explains in its appellate brief, Plantation’s inexcusable delay in notifying Stonewall of its potential liability deprived the company of its ability to “associate into defense decisions.” Specifically, Plantation “unilaterally investigated the Site and initially submitted a remedy that was ultimately rejected in favor of a far more expensive cleanup that Stonewall is now being asked to fund.” This is prejudice, plain and simple.
In holding that Stonewall has failed to show prejudice, the majority makes much of the fact that primary insurance carriers are often entitled to notice of their potential liability much earlier than excess liability carriers. This is, of course, true, but entirely beside the point. The bottom line is that, regardless of when the triggering event occurs, an insurer — be it a primary or excess insurance carrier — is entitled to timely notice of its potential liability if the policy so provides.22 And the majority concedes as much in Division 1 (a) of its opinion, expressly holding that Plantation’s contention that its notice was reasonably prompt was belied by the record. Nevertheless, in Division 2 of its opinion, the majority inexplicably suggests that excess carriers are never entitled to timely notice and are never prejudiced by untimely notice because their liability may not arise until well after the original occurrence giving rise to the claim — a holding that renders every timely notice provision in every excess-liability policy in Georgia utterly meaningless. This is not the law in Georgia. Although an excess carrier may not be able to investigate the actual occurrence or accident giving rise to the claim as early as a primary carrier, an excess carrier is nonetheless entitled to timely investigate whether the loss is such that it is even liable under the terms of its policy.
*318Decided November 20, 2016
Reconsideration denied December 15, 2015
Fellows LaBriola, Shattuck Ely, for appellant.
Wesley Holladay, Nanette L. Wesley, for appellee.
Here, it is undisputed that the triggering event occurred in February 2008 and that Plantation’s excuse for the late notice was unjustified and unreasonable. And nothing in this dissent remotely suggests that the timely notice provision in Stonewall’s policy was triggered in 1976 at the time of the original oil leak. As a result, I fail to see how the difference between when the triggering events occur for primary and excess liability carriers has any bearing on the outcome of this appeal.
In sum, if the purpose of a timely notice provision in an excess-liability policy is not to allow the insurer to expeditiously investigate and defend against claims of potential liability, then it is not entirely clear what the purpose of such a provision would be. Simply put, Stonewall was undoubtedly prejudiced when Plantation failed to give it notice of its potential liability for over two years after the claim arose.23 I respectfully dissent, then, from Division 2 of the majority opinion because I would affirm the trial court’s grant of summary judgment to Stonewall.
I am authorized to state that Judge McMillian joins in this opinion.

 See Protective Ins. Co. v. Johnson, 256 Ga. 713, 714 (1) (352 SE2d 760) (1987) (holding that the insured’s 17-month delay in notifying his insurer of a claim was unreasonable as a matter of law when the insured’s reasons for the delay were that he thought his employer would file the claim, he did not know the name of the employer’s insurer, and he thought the vehicle at issue was uninsured); Allstate Ins. Co. v. Walker, 254 Ga. App. 315, 316-17 (1) (562 SE2d 267) (2002) (holding that the insurance company was entitled to summary judgment when the plaintiffs did not notify the company of the loss for almost a year because they were unaware that their policy might afford coverage for theft and there was no evidence that their “ignorance of the terms of the subject insurance policy was due to any fraud or overreaching on the part of the insurer or its agents” (punctuation omitted)); Townsend v. Nat’l Union Fire Ins. Co., 196 Ga. App. 789, 789 (397 SE2d 61) (1990) (holding that the insured’s 70-month delay in notifying his car insurance carrier of his claim was unreasonable as a matter of law when his only excuse was that he was unaware that he was entitled to benefits and he did not know the name of the carrier *316insuring his truck); Snow v. Atlanta Int'l Ins. Co., 182 Ga. App. 1, 1-2 (354 SE2d 644) (1987) (holding that a 10-month delay in providing notice to an insurance company of a claim was unexcused and unreasonable as a matter of law when the insured was aware that he was insured through some policy but claimed that he did not know what company or companies carried his insurance); Buffalo Ins. Co. v. Star Photo Finishing Co., 120 Ga. App. 697, 706-07 (3) (172 SE2d 159) (1969) (holding that insured’s excuse for delayed notice — that the insurance policy was not in his possession — was insufficient as a matter of law and explaining that “[i]f the policy was lost or destroyed it was by [the insured’s] negligence and through no fault of [the insurer], [the insurer] could, as it apparently did, assume that [the insured] had the policy and was familiar with its provisions”).


 See Roberson v. Leone, 315 Ga. App. 459, 462 (726 SE2d 565) (2012) (“In Georgia, insurance contracts are governed by the rules of construction applicable to other contracts, and words in the policy must be given their usual and common signification and customary meaning.” (punctuation omitted); accord Turner v. Gateway Ins. Co., 290 Ga. App. 737, 739 (660 SE2d 484) (2008).


 See Plantation Pipeline Co. v. Royal Indem. Co., 245 Ga. App. 23, 27 (1) (537 SE2d 165) (2000) (explaining that “[t]he purpose of a notice provision in a policy of insurance is to allow the insurer to investigate promptly the facts surrounding the occurrence and to prepare a defense or determine whether a settlement is feasible, while the facts ‘are still fresh and the witnesses are still available’ ”) (citation omitted) (emphasis supplied); accord Richmond v. Ga. Farm Bureau Mut. Ins. Co., 140 Ga. App. 215, 221 (3) (231 SE2d 245) (1976); Bitminous Cas. Corp. v. J. B. Forrest & Sons, Inc., 132 Ga. App. 714, 717 (1) (209 SE2d 6) (1974).


 See supra footnote 20.


 See Kerr v. Ill. Cent. R.R. Co., 670 NE2d 759, 765 (Ill. App. 1996) (holding that “[a]n excess insurer should not be forced to rely on its insured or the primary insurer to protect its interests where timely notice would provide the excess insurer with an opportunity to pursue its own investigation”); Am. Home Assurance Co. v. Int’l Ins. Co., 684 NE2d 14, 17 (N.Y. App. 1997) (noting that “the important function of prompt notice in furnishing even an excess carrier with an opportunity to participate in settlement discussions at a time when its input is most likely to he meaningful”); Douglas R. Richmond, Rights and Responsibilities of Excess Insurers, 78 Denv. U. L. Rev. 29, 44-45 (2000) (concluding that an excess insurer should not be compelled to rely upon the insured to protect its interests and that excess insurers “need an option to defend in order to protect themselves in cases where . .. the primary insurer is not mounting a strong defense”).


 Hathaway Dev. Co. v.Am. Empire Surplus Lines Ins. Co., 301 Ga. App. 65, 68 (1) (b) (686 SE2d 855) (2009) (“The purpose of notice is to enable the insurer to inform itself promptly-concerning the accident, so that it may investigate the circumstances, prepare for a defense, if necessary, or be advised whether it is prudent to settle any claim arising therefrom.”) (punctuation omitted); Plantation Pipeline Co., 245 Ga. App. at 27 (1) (“The purpose of a notice provision in a policy of insurance is to allow the insurer to investigate promptly the facts surrounding the occurrence and to prepare a defense or determine whether a settlement is feasible, while the facts are still fresh and the witnesses are still available.” (punctuation omitted)).